 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVIN CAPONE PRINCE,                               No. 2:19-cv-0887 KJM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SAN JOAQUIN COUNTY SHERIFF, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff, a county jail inmate proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983.

19   This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          On May 16, 2019, plaintiff filed a motion to proceed in forma pauperis. ECF No. 2.

21   Thereafter, on May 22, 2019, the court denied the motion as inadequate because the certificate

22   portion of the filing had not been completed by the San Joaquin County Jail, where plaintiff is

23   currently incarcerated. See ECF No. 4 at 1. In addition, plaintiff had not filed a certified copy of

24   his jail trust account statement for the six-month period immediately preceding the filing of his

25   complaint. See id. at 1.

26          At that time, plaintiff was given another opportunity to file the appropriate paperwork. To

27   that end, the Clerk of Court was directed to send plaintiff a new copy of the court’s Application to

28   Proceed In Forma Pauperis By A Prisoner. See id. at 2.
                                                       1
 1          On June 12, 2019, plaintiff filed a request for an extension of time to file his forms. See
 2   ECF No. 6. The motion was granted on June 17, 2019. As a result, plaintiff was given an
 3   additional thirty days to comply with the court’s order. ECF No. 7.
 4          On June 19, 2019, plaintiff filed what the Clerk’s Office has named his trust fund account
 5   statement. See ECF No. 9. However, a closer review of the filing indicates that it is not a trust
 6   fund account statement. On the contrary, it is a proof of service form that has been altered by
 7   plaintiff and called his “6 mos. Money statement (records for account).” See id. at 1. Attached to
 8   this document are two pages of unintelligible statements by plaintiff along with San Joaquin
 9   County Jail inmate grievance and request forms plaintiff has recently filled out. See id. at 2-5.
10   Plaintiff represents that he has asked the jail for a copy of his trust account records, but he has
11   been told that the court must send it a request for those records. See id. at 6-7 (stating court form
12   mailed to plaintiff was never returned to plaintiff and jail officials did not want to sign it). The
13   inmate request form plaintiff has filed supports his statement.1 See id. at 5 (stating jail needs
14   court request prior to sending it plaintiff’s account records).
15          It is unclear why plaintiff and the San Joaquin County Jail are having difficulty filling out
16   and filing the requested documents. Nevertheless, because review of plaintiff’s complaint may
17   not commence without these documents (see 28 U.S.C. § 1915(a)(1)-(2)), the court shall order
18   plaintiff and the jail to submit completed versions.
19          Accordingly, IT IS HEREBY ORDERED that:
20          1. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma
21   Pauperis By A Prisoner;
22          2. Within thirty days of the date of this order, plaintiff shall complete his part of the form
23   and then ask the appropriate jail official to fill out and certify its part. The completed document
24   shall be filed within this time-period;
25   ////
26
     1
27    It appears plaintiff has been given a copy of his trust account statement. See ECF No. 9 at 8.
     However, it is not certified and signed by the jail. See id.
28
                                                         2
 1           3. The appropriate San Joaquin County Jail official is directed to submit a certified copy
 2   of the jail trust fund account statement (or its equivalent) for inmate Ivan Capone Prince, inmate
 3   identification number 1904560, to the Clerk’s Office within 72 business hours of this notification.
 4   The statement must reflect the activity for the last six months. Please e-mail the certified jail trust
 5   account statement in .pdf format to FilingsSacramento@caed.uscourts.gov with the case number
 6   in the subject line as reflected on the first page of this order, and
 7           4. The appropriate San Joaquin County Jail official is also directed to fill out and certify
 8   the information requested of the jail on plaintiff’s Application to Proceed In Forma Pauperis By A
 9   Prisoner when plaintiff presents it. Thereafter, the form shall be returned to plaintiff so that he
10   may file it with this court.
11   DATED: July 8, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
